Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Applicant’s election of Species A, figures 1-4, claims 1-15, 17-20 in the reply filed on 06/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.  15 is also withdrawn as being to non-elected species (with bottom outer edge in figure 5 for example).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (20070158352).
Cheng discloses:
1. A container (figs 1-6), comprising: a container housing (10) comprising a container wall surrounding a container chamber (wall and inside of 10), the container wall being formed with at least one container see-through area (20), and the remaining area on the container wall forming a container blocking area (portion of wall that is not see through); and an outer shield partially or completely surrounding the container housing (30), the outer shield being formed with at least one shield see-through area (31), the remaining area on the outer shield forming a shield blocking area (portions of wall not see through); wherein the container housing and the outer shield are movable relatively to each other, when the relative position between the container housing and the outer shield changes, at least part of the container see-through area is aligned with at least part of the shield see-through area, or the container see-through area is completely blocked by the shield blocking area (capable of performing the above intended use; the Office notes that Applicant provides an “or” statement above and that the device is capable of moving such via the placement shown in fig 4 when detached or during a portion of the act of detachment or attachment where the elements move and a least a portion of the areas align).

2. The container according to claim 1, further comprising: a container bottom connected to the container wall at the chamber bottom edge (bottom portion adjacent 35 side); a container top located at the container top opening and connected to the container wall at the chamber top edge ( container portion adjacent 50 side); wherein the container chamber has a chamber top edge and a chamber bottom edge, the chamber top edge defining a container top opening (top and bottom portions of the chamber with opening at top in fig 4).

3. The container according to claim 2, wherein the container bottom is sealingly connected to the container wall at the chamber bottom edge, and the container top is sealingly connected to the container wall at the chamber top edge, to form a sealed container chamber (as in fig 1).

4. The container according to claim 3, wherein the container wall of the container housing and the container bottom are integrally formed (as in fig 1).

5. The container according to claim 1, wherein the container housing and/or the outer shield are made of a see-through material or a blocking material (a portion is see through and therefore made of the above; also other materials in paragraph 23-25).

6. The container according to claim 5, wherein: the see-through material is a transparent material or a light-transmitting material, and the blocking material is an opaque material or a light-blocking material (a portion is see through and therefore made of the above; also other materials in paragraph 23-25).

7. The container according to claim 6, wherein: the transparent material comprises a transparent glass, a transparent plastic, or a transparent crystal, and the opaque material comprises an opaque plastic or a metal material (a portion is see through and therefore made of the above; also other materials in paragraph 23-25).

8. The container according to claim 5, wherein: the container see-through area is formed by providing a container opening on the container housing and by providing a see-through protective layer at the container opening, the container housing being made of a blocking material; or the container see-through area is formed by providing the container blocking area on the container housing, the container housing being made of a see-through material (the Office notes that the area is on the blocking area and the housing is made of see through material as a portion is see through and therefore made of the above; also other materials in paragraph 23-25).

9. The container according to claim 8, wherein: the shield see-through area is formed by providing a shield opening on the outer shield, the outer shield being made of a blocking material; or the shield see-through area is formed by providing the shield blocking area on the outer shield, the outer shield being made of a see-through material (the Office notes that the area is on the blocking area and the housing is made of see through material as a portion is see through and therefore made of the above; also other materials in paragraph 23-25).

10. The container according to claim 9, wherein the container opening and/or the shield opening respectively extend in a longitudinal direction of the container (as in fig 4).

11. The container according to claim 1, wherein the outer shield is sleeved outside the container housing and elastically connected to the container housing, the outer shield being made of a flexible material (as in figs 1-4; materials in paragraph 23-25 provide flexibility).

12. The container according to claim 2, further comprising a connection structure configured to allow the outer shield to be movably connected to the container housing through the connection structure (32).

13. The container according to claim 12, wherein: the connection structure comprises: a container connecting portion formed on one of the container housing, the container top, and the container bottom; and a shield connecting portion formed on the outer shield (paragraph 26 of which includes a portion on the shield as well as the housing that interact); wherein the container connecting portion and the shield connecting portion cooperate with each other, so that the outer shield can rotate or move longitudinally relative to the container housing (paragraph 26 that cooperate together on both the inside and outside).

19. The container according to claim 1, further comprising an upper lid arranged on a top of the container top (as in fig 1).

20. The container according to claim 2, wherein the container top is configured to be sealingly connected to the container wall at the chamber top edge singly or repeatedly (as in fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Official Notice is taken, that it is old and conventional to provide rails that permit rotation between an inner and outer element. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide rails that permit rotation between inner and outer elements in order to close the window when inspection of such contents is not desirable as for example when hiding contents from young children in order to prevent harm from undesired opening.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Lurssen (211594).
Cheng discloses the claimed invention above with the exception of the following which is disclosed by Lurssen: area is provided with a word and/or a pattern (on label in figures); the outer shield and the container housing form a predetermined angle therebetween, the container blocking area is provided with a predetermined word and/or a predetermined pattern, and the predetermined angle is so determined that the shield see-through area is aligned with the predetermined word and/or the predetermined pattern on the container blocking area (the device is capable of rotation and therefore hide the label).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen in view of Lurrsen (by providing the ability to rotate while also providing a word or pattern) in order to show information to assist the user while also providing the ability to hide information when such information is not desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735